Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 10, and 17-20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 10, and 17-20 identify the uniquely distinct features "a past history storage unit configured to store imaging information about each object, the imaging information including framing information about past imaging of each object, wherein the determination unit determines the framing in execution of the imaging operation according to past imaging information stored in the past history storage unit and the object information, wherein the past imaging information stored in the past history storage unit is information about a type of moving image camera work including at least one of a pan camera work moving image, a tilt camera work moving image, and a zoom camera work moving image, and wherein, based on the past imaging information stored in the past history storage unit and the object information, the determination unit judges whether imaging is being performed with moving image camera work without an imbalance for each object or not, and determines the framing in execution of the imaging operation”.
It is noted that the closest prior art, Yoshizumi (US Patent Pub. # 2009/0322896) relates to an image recording apparatus and an image recording method to record captured image data. Also, the present invention relates to an image processing apparatus and an image processing method to execute a determining process on image content of captured image data.  Donsbach (US Patent Pub. # 2021/0303968) relates to 
As to dependent claims2 -6, 8-13, 15, and 16, these claims depend on allowable independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/9/2022